Citation Nr: 0937524	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to in-service Agent Orange exposure or 
service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1969 to October 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2004, the Veteran withdrew his request for a 
Travel Board hearing.

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development. 

In an August 2009 deferred rating decision, it was noted that 
a claim for service connection for heart disease should be 
referred to the RO after completion of the appeal issue.  The 
Board refers this matter to the RO for proper action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran was stationed during active service in the 
waters offshore of Vietnam with conditions of service that 
did involve duty or visitation in the Republic of Vietnam in 
1972. 

3.  Hypertension was not manifested in service or within one 
year of service discharge, and evidence does not establish 
that the currently diagnosed hypertension is etiologically 
related to active service or to any service- connected 
disability.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor may hypertension be presumed to have been 
incurred therein, and it is not shown to be proximately due 
to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for service 
connection for hypertension in 2001.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in December 2004, March 2006, and March 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  

Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service treatment records, 
service personnel records, and all relevant private treatment 
records pertaining to his claim have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with a VA medical examination to assess the nature 
and etiology of his claimed hypertension.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and cardiovascular-renal disease, although 
not otherwise established as incurred in or aggravated by 
service, was manifested to a compensable degree within one 
year following the requisite service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  See 38 
C.F.R. § 3.313(a) (2009); see also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upholding VA's interpretation that 
service in Vietnam requires that a claimant have set "foot-
on-land" in Vietnam).

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2009).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service, which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2009).

Factual Background

Service treatment records do not show any complaints, 
treatment, or diagnosis of hypertension.  The Veteran's blood 
pressure was noted to be 120/68 in an August 1968 enlistment 
examination report and to be 134/72 in an October 1973 
discharge examination report. 

Service personnel records as well as an October 1998 document 
from the Bureau of Naval Personnel Retired Records Section 
detailed that the Veteran was eligible to receive the Combat 
Action Ribbon, Meritorious Unit Commendation Ribbon, National 
Defense Service Medal, Vietnam Service Medal with 1 Bronze 
Star, and Republic of Vietnam Campaign Medal, verifying his 
status as a combat veteran.  See 38 U.S.C.A. § 1154(b) (West 
2002).

In his March 2001 claim, the Veteran reported that he 
suffered from high blood pressure with four medications. 

In March 2003, the RO obtained verification from the National 
Personnel Records Center (NPRC) that the Veteran was 
stationed on the U.S.S. Henry W. Tucker while it was in the 
official waters of the Republic of Vietnam from September 29, 
1971 to December 16, 1971 and from November 1, 1972 to 
November 27, 1972.

Post-service private treatment records from Kaiser Permanente 
dated from September 1998 to March 2004 reflect findings of 
elevated blood pressure and hypertension, with prescribed 
blood pressure medication.  Blood pressure readings were 
listed as 140/83 (September 1998); 142/98 (April 1999); 
164/97 (March 2001); 143/93 (March 2001); 147/82 (May 2001); 
169/88 (June 2002); 143/84 (October 2003); 150/91 (December 
2003); and 152/91 (March 2004).

In a June 2008 statement, the Veteran indicated that he went 
ashore in Vietnam in November 1972 when he helped take a 
casualty off the ship.  Information of record from the 
internet website, The Vietnam Veterans Memorial, The Wall-
USA, does confirm the death of that casualty on November 14, 
1972.  A search of deck logs and ship records associated with 
the record in November 2008 also confirmed that the U.S.S. 
Henry W. Tucker docked in Vietnam during November 1972 after 
the onboard casualty on November 14, 1972, referenced by the 
Veteran.  

In a May 2009 VA fee-based examination report, the Veteran 
reported that he had been diagnosed with diabetes mellitus in 
1997 and denied any history of myocardial infarction or 
coronary artery disease.  He indicated that he was diagnosed 
with hypertension in 2000 and currently takes multiple 
medications for control of his blood pressure.  On physical 
examination, blood pressure readings were listed as 138/74 
(sitting); 130/68 (standing); and 138/72 (lying).  After 
reviewing the claims file and examining the Veteran, the 
examiner, a physician, diagnosed adult-onset diabetes 
mellitus, hypertension, and coronary artery disease with 
cardiac conduction defect.  He noted that physical 
examination revealed evidence that the Veteran's blood 
pressure was mildly elevated today.  He opined that 
hypertension was essential and less likely than not related 
to diabetes mellitus.  He also noted that it does not appear 
to have been aggravated on this examination.  Except as noted 
above, the physician further stated that he could not answer 
whether the Veteran has aggravation of non-diabetic 
conditions due to diabetes mellitus without speculation. 

In an August 2009 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus as well as 
associated conditions of peripheral neuropathy and erectile 
dysfunction. 

Analysis

The Veteran contends that he suffers from hypertension 
secondary to his service-connected diabetes mellitus.

As an initial matter, exposure to Agent Orange is conceded in 
this case, as service personnel records in conjunction with 
the Veteran's statements verified that the Veteran went 
ashore in the Republic of Vietnam during active service.  
However, hypertension is not classified as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2009).  Consequently, the 
Veteran's claim must be denied on this basis.  However, the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service treatment records do not reflect any treatment or 
diagnosis of hypertension.  Post-service private treatment 
records first show treatment for hypertension in 1998, many 
years after the Veteran's discharge from active service in 
1973.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  The record also does 
not include any medical evidence or opinion even suggesting a 
medical nexus between the Veteran's claimed current 
hypertension and events during his active military service, 
including Agent Orange exposure, and neither the Veteran nor 
his representative has identified or even alluded to the 
existence of any such opinion.  Consequently, the Board finds 
that entitlement to service connection for hypertension on a 
direct basis is not warranted.

While competent evidence of record clearly indicates the 
Veteran currently suffers from hypertension, it does not show 
that the Veteran's claimed hypertension was proximately due 
to or aggravated by his service-connected diabetes mellitus.  
In fact, in a VA fee-based medical opinion dated in May 2009, 
the physician specifically opined that the Veteran's 
hypertension was less likely than not related to diabetes 
mellitus and does not appear to have been aggravated by 
diabetes mellitus.  Further, the record does not include any 
medical evidence or opinion even suggesting a medical nexus 
between the Veteran's claimed current hypertension and his 
service-connected diabetes mellitus, and neither the Veteran 
nor his representative has identified or even alluded to the 
existence of any such opinion.  Consequently, the Board also 
finds that entitlement to service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus, is not warranted. 

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, hypertension is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Robinson v. Shinseki, 557 F.3d 1355 
(2009).  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

For the foregoing reasons, the claim for service connection 
for hypertension must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to in-service Agent Orange exposure or 
service-connected diabetes mellitus, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


